Ed. F. McFaddiN, Associate Justice, dissenting. I am of the opinion that the decree rendered by the Chancery Court should be modified rather than reversed. The purpose of this dissent is to call attention to a rule that the majority has refused to apply. A detailed factual statement is necessary to show why I consider the rule to be applicable. There is involved only a triangular strip tapering from a point to a width of 12.22 feet at the base. The real cause of the suit is the fact that the north line of Section 10, here involved, does not run due east and west. The west side of Section 10 is on a true north and south line. The north line of Section 10 should run due east from the northwest corner; but, instead, the line actually runs one degree forty-five minutes south of due east; and this variation to the south of due east amounts to a variation of 12.22 feet in a distance of 440 feet to the east. As aforesaid, this variation of the north line of Section 10 accounts for this lawsuit. The center line of U. S. Highway No. 61 is the west side of Section 10. The highway right-of-way is eighty feet wide, so that forty feet of the right-of-way is taken off the west side of Section 10; and all of the lots here involved have been laid off facing west on the U. S. Highway. A parcel of land referred to as the ‘ ‘ McGhee Lot” is in the extreme northwest corner of Section 10 and fronts on U. S. Highway No. 61. The south line of the “McGhee Lot” is parallel with the north line of Section 10; i.e., runs east one degree forty-five minutes south. Immediately south of the “McGhee Lot” there is a lot owned by Ada Tharpe Morgan, fronting on U. S. Highway No. 61. The south line of the Morgan lot is likewise parallel with the north line of Section 10; i.e., runs east one degree forty-five minutes south. Immediately south of the Morgan lot, Ed Rogers owned a tract that had a frontage of eight hundred feet on U. S. Highway No. 61 and a depth of four hundred feet; and was bounded on the south by Marr Avenue in the City of Blytheville. Rogers divided his tract into eight lots, each with a frontage of one hundred feet on U. S. Highway No. 61, and each having a depth of four hundred feet to the east. He sold his lots by metes and bounds rather than by lot and block designation. But the fact that the lots were sold in accordance with a common plan is shown by the dates of the various deeds from Rogers to his grantees covering the eight lots. The dates of the deeds of these lots (considering the lots from north to south) are as follows: Rogers to Hughes, July 16, 1948; Rogers to Yates, August 6, 1948; Rogers to Reece, July 24, 1948; Rogers to Hall, July 24,1948; Rogers to Huffman, July 19, 1948; and Rogers to Marr, July 16, 1948. Appellant Hughes purchased from Rogers his two most northern lots1 (adjoining the Morgan property), and thus had a frontage of two hundred feet on H. S. Highway No. 61, with a depth of four hundred feet. A short time later, Appellee Yates purchased the lot2 just south of Hughes, and had a frontage of one hundred feet on U. S. Highway No. 61 with a depth of four hundred feet to the east. The Hughes south line was and is the Yates north line; and that is the line in dispute in this litigation. When Yates purchased his lot there was a well identified stake at the southeast corner of his lot ; and the south line of Yates’ property runs true east and west from his southwest corner to his southeast corner. The trouble arose between Hughes and Yates when it was discovered by them that the distance from Hughes’ northeast corner to Yates’ southeast corner was only 287.88 feet instead of being three hundred feet, as their deeds stated. Hughes insisted that he was entitled to his full two hundred feet; and Yates insisted that he was entitled to his full one hundred feet. There had been no possession by either party for sufficient time to work any limitations; neither had there been any agreed boundary. When Hughes undertook to move Yates’ fence, Yates invoked equity for relief. The Chancery Court gave Yates the prayed relief, and Hughes has appealed. When Hughes and Yates discovered a total shortage of 12.22 feet on their combined east lines, these litigants had at least three courses open to them: (a) they could have called on their common grantor to make good any shortage; (b) they could have interpleaded all other owners3 of lots down to Marr Avenue and asked for a general determination; (c) or they could have taken the course that they have actually pursued; i.e., litigate between themselves as to their boundary line. Absent — as here — (a) any sufficient evidence of adverse possession, and (b) any evidence of agreed boundary; but established —as here — a shortage of 12.22 feet on the back (or east) line of their lots, then these two litigants, as between themselves, should apportion their shortage in proportion to their deed calls; i.e., Hughes was supposed to have two hundred feet and Tates one hundred feet, or a total of three hundred feet. There is a distance of only 287.88 feet, or a shortage of 12.22 feet. The shortage of 12.22 feet should he absorbed two-thirds by Hughes and one-third by Tates; that is, Hughes should absorb 8.1466 feet of the shortage and Tates should absorb 4.0733 feet of the shortage. This would mean that Tates would begin at his southeast corner and go north on his east line only 95.9266 feet to reach his northeast corner. Then Hughes would begin at Tates’ said northeast corner and go north on Hughes’ east line 191.8533 feet to Hughes’ northeast corner, which will reach the south line of the Morgan lot. In arriving at the result just stated I have applied the rule given by the textwriter in 8 Am. Jur. 796, “Boundaries,” § 71, which is as follows: “If, after a tract of land has been subdivided into parts or lots and title thereto has become vested in different persons, it is discovered that the original tract contained either more or less than the area assigned to it in a plan or prior deed, the excess should be divided among, or the deficiency borne by, all of the smaller tracts or lots in proportion to their areas. . . . The sequence of lot numbers on the plat of lots is immaterial in the application of the rule. The sequence of sale of the lots is likewise immaterial. . . .” Cases supporting the text are found in the annotations contained in 97 A. L. R. 1230; Ann. Cas. 1912A, p. 1273; 23 A. S. R. 392; and 45 A. S. R. 186. I call attention to the fact that the quoted language says “plan” and not “plat”; and I have shown the “plan” by giving the dates of the deeds from Rogers; so I consider the quotation above to be the applicable rule of law in the case at bar. Had the present litigants seen fit to interplead all the other lot owners down to Marr Avenue, the entire shortage of 12.22 feet might have been apportionable between all of the eight lots sold by Rogers; but when the present litigants elected to settle the difficulty between themselves alone, then — as I see it- — they should absorb, between themselves alone, the entire 12.22 feet shortage on the east end of their lots. The decree rendered by the Chancery Court readied a result only sligiitly different from the views herein expressed; hut I would remand the cause for a decree to be entered in accordance with this dissent.   The description in the deed from Rogers to Hughes is as follows: “Beginning at a point 466 feet and 8 inches South of the intersection of the North line of Section 10, Township 15 North, Range 11, with East right-of-way line of U. S. Highway No. 61, and run thence East along the South line of lot owned by Ada Tharpe Morgan a distance of U00 feet, thence South 200 feet, thence West 400 feet to the East right-of-way line of U. S. Highway No. 61, thence North along the East right-of-way line of said U. S. Highway No. 61, a distance of 200 feet to the point of beginning.” (Italics my own.)    The description in the deed from Rogers to Yates is as follows: “Beginning at a point 666 feet and 8 inches South from where the North line of Section 10 aforesaid intersects the East right-of-way line of U. S. Highway No. 61, and run thence East 400 feet, thence South 100 feet, thence West 400 feet to the East right-of-way line of U. S. Highway No. 61, thence North along the East right-of-way line of U. S. Highway No. 61 a distance of 100 feet to the point of beginning.”    1 have named the other owners and the dates of their deeds from Rogers to show that Rogers sold his property under a common plan.